Case 1:16-cr-00776-VEC Document 914-3 Filed 11/19/18 Page 1 of 40




         (;+,%,7 
        Case 1:16-cr-00776-VEC Document 914-3 Filed 11/19/18 Page 2 of 40



                                                  )UHGULF 8 'LFNHU



2FWREHU  

'HDU -XGJH &DSURQL

          , ZULWH \RX VHHNLQJ OHQLHQF\ RQ EHKDOI RI 'U $ODLQ .DOR\HURV ZKR ,¶YH NQRZQ IRU ZHOO RYHU D GHFDGH DV
WKH VLQJOH PRVW FUHDWLYH DQG LPSUHVVLYH IRUFH IRU WKH UHJHQHUDWLRQ RI 8SVWDWH 1HZ <RUN¶V VDGO\ GHWHULRUDWHG
HFRQRP\

        'XULQJ WKDW WLPH , ZDV WKH 6WDWH (GLWRU RI WKH 1HZ <RUN 3RVW WKH SROLWLFDO DQDO\VW IRU :5*%79 LQ
6FKHQHFWDG\ DQG WKH KRVW RI ³/LYH IURP WKH 6WDWH &DSLWRO´ UDGLR VKRZ WKDW FRQWLQXHV WR DLU RQ :*'-$0 LQ
$OEDQ\ DQG :92;$0 LQ :HVWFKHVWHU

          , ZRUNHG IRU IRXU GHFDGHV DV D MRXUQDOLVW FRYHULQJ 1HZ <RUN 6WDWH SROLWLFV DQG JRYHUQPHQW , UHSRUWHG RQ
VL[ GLIIHUHQW JRYHUQRUV DQG GR]HQV RI RWKHU VHQLRU JRYHUQPHQW SROLWLFDO DQG EXVLQHVV OHDGHUV DQG RI FRXUVH EHFDPH
IDPLOLDU ZLWK WKH JULP UHDOLW\ RI WKH FRUUXSWLRQ DQG PDOIHDVDQFH WKDW WRR RIWHQ GHILQHV SXEOLF RIILFH LQ 1HZ <RUN

          'U .DOR\HURV DV , ZDWFKHG KLP FKDON XS VXFFHVV DIWHU VXFFHVV \HDU DIWHU \HDU FDPH WR UHSUHVHQW TXLWH WKH
RWKHU VLGH RI WKDW UHDOLW\ D EUHDWKWDNLQJO\ DFFRPSOLVKHG VFLHQWLVW ZKR DFWXDOO\ KDG D UHFRUG RI H[WUDRUGLQDU\
DFKLHYHPHQW ZRUNLQJ LQ WKH SXEOLF LQWHUHVW +H ZDV LQ D FODVV E\ KLPVHOI

        'U .DOR\HURV ZDV D RQHPDQ G\QDPR LQ KLV SXEOLF SRVLWLRQ ZKRVH UHFRJQL]HG EULOOLDQFH KDUGO\GLVJXLVHG
IODPER\DQFH DQG GRZQWRHDUWK FDQGRU WXUQHG KLP LQWR WKH VLQJOH JUHDWHVW DPEDVVDGRU IRU 1HZ <RUN HFRQRPLF
GHYHORSPHQW +H ZDV XQOLNH DQ\RQH ,¶G VHHQ GXULQJ P\ ORQJ FDUHHU ZDWFKLQJ SXEOLF ILJXUHV

          , UHFDOO ZLWK DPXVHPHQW KDYLQJ GLVFXVVLRQV ZLWK WKH OHDGHUV RI WKH VWDWH $VVHPEO\ DQG 6HQDWH GXULQJ ZKLFK
ERWK FODLPHG FUHGLW IRU EHLQJ WKH PRYLQJ IRUFH EHKLQG 'U .DOR\HURV¶ IDPRXV 1DQR &HQWHU FRPSOH[ LQ $OEDQ\ DQG
IRU EHLQJ UHVSRQVLEOH IRU KDYLQJ FUHDWHG WKH 6WDWH 8QLYHUVLW\ &ROOHJH RI 1DQRVFDOH 7HFKQRORJ\ DQG (QJLQHHULQJ
ZLWK LWV WKRXVDQGV RI MREV DQG VWXGHQWV DQG GR]HQV RI PDMRU SULYDWH VHFWRU SDUWQHUV

          7KH FODLPV ZHUH DOVR LURQLF VLQFH , KDG KDG GLVFXVVLRQV D VKRUW WLPH HDUOLHU ZLWK WKHQUHFHQWO\ HOHFWHG *RY
$QGUHZ &XRPR ZKR FODLPHG KLV IDWKHU *RY 0DULR &XRPR ZDV WKH RQH ZKR UHDOO\ GHVHUYHG WKH FUHGLW IRU
ODXQFKLQJ 'U .DOR\HURV RQ D 6WDWH 8QLYHUVLW\ FDUHHU WKDW KDG SURGXFHG VXFK UHPDUNDEO\ SRVLWLYH UHVXOWV +H KDV
ZRUNHG VXFFHVVIXOO\ ZLWK 'HPRFUDWV DQG 5HSXEOLFDQV :LWK DOO WKHVH KLJK OHYHO DQG RIWHQ ULYDO SROLWLFDO OHDGHUV
FODLPLQJ FUHGLW IRU 'U .DOR\HURV¶ DFFRPSOLVKPHQWV LW VHHPV UHDVRQDEOH WR FRQFOXGH WKDW KH FHUWDLQO\ ZDVQ¶W D
SDUWLVDQ SROLWLFDO SOD\HU

          %XVLQHVV OHDGHUV KDYH WROG PH RYHU PDQ\ \HDUV WKDW 'U .DOR\HURV¶ YLVLRQ DQG DFFRPSOLVKPHQWV ZHUH WKH
VLQJOH JUHDWHVW KRSH IRU WKH HFRQRPLF UHMXYHQDWLRQ RI WKH &DSLWDO 'LVWULFW DQG D JRRG SDUW RI XSVWDWH 1HZ <RUN
,QGHHG VHYHUDO VDLG 'U .DOR\HURV DQG KLV DFFRPSOLVKPHQWV DFWXDOO\ FRQWULEXWHG WR WKHLU VWD\LQJ LQ 1HZ <RUN

         'U .DOR\HURV¶ YLVLRQ DQG VNLOO KDYH EURXJKW RYHU  ELOOLRQ LQ VWDWH IHGHUDO DQG SULYDWH VHFWRU
LQYHVWPHQWV WR 8SVWDWH DORQJ ZLWK GR]HQV RI ZRUOGFODVV FRPSDQLHV DQG DQ LQWHUQDWLRQDO FROOHFWLRQ RI QDQR
WHFKQRORJ\ H[SHUWV 2Q P\ UDGLR VKRZ , KDYH FDOOHG KLP WKH -RKQQ\ $SSOHVHHG RI 8SVWDWH -RE &UHDWLRQ %HFDXVH KH
EULQJV KLJK TXDOLW\ HFRQRP\ERRVWLQJ MREV ZKHUHYHU KLV SURMHFWV WDNH KLP

        )LQDOO\ ,¶G OLNH WR PHQWLRQ WKH FRPSHOOLQJ DQG KDUURZLQJ SHUVRQDO VWRU\ WKDW 'U .DOR\HURV VKDUHG ZLWK PH
PDQ\ \HDUV DJR RQH WKDW , EHOLHYH KDV IXHOHG KLV UHPDUNDEOH SURIHVVLRQDO DFFRPSOLVKPHQWV

         7KH VWRU\ LQYROYHV 'U .DOR\HURV DV D \RXQJ FROOHJH VWXGHQW LQ KLV QDWLYH /HEDQRQ EHLQJ FDSWXUHG DORQJ
ZLWK VHYHUDO IULHQGV E\ D PLOLWDQW PLOLWLD JURXS 7KH JURXS SURFHHGHG WR ELQG DQG EHDW DOO WKH VWXGHQWV DQG WKHQ
VRXJKW WR PXUGHU WKHP E\ VODVKLQJ WKHLU ZULVWV DQG OHDYLQJ WKHP IRU GHDG
        Case 1:16-cr-00776-VEC Document 914-3 Filed 11/19/18 Page 3 of 40



        'U .DOR\HURV WROG PH ZKHQ KH HYHQWXDOO\ DZDNHQHG LQ D KRVSLWDO KH UHDOL]HG KH ZDV RQH RI WKH IHZ LQ WKH
JURXS ZKR KDG VXUYLYHG DQG KH VKRZHG PH WKH VODVK PDUNV RQ KLV ZULVWV DV WKH JULP UHPLQGHUV RI WKH HQGXULQJ
QLJKWPDUH WKDW KH VWLOO OLYHV ZLWK ,W DOZD\V VHHPHG WR PH WKDW 'U .DOR\HURV¶ KDUURZLQJ H[SHULHQFHV LQ /HEDQRQ
HQKDQFHG KLV GHWHUPLQDWLRQ WR EXLOG D ZRUOG FODVV UHVHDUFK IDFLOLW\ LQ 1HZ <RUN WKDW ZRXOG VKRZ WKRVH LQ KLV IRUPHU
KRPHODQG IULHQG DQG IRH DOLNH WKDW KH KDG EHHQ DEOH WR DFKLHYH JUHDWQHVV LQ WKH 8QLWHG 6WDWHV RI $PHULFD

          )RU DOO WKH UHDVRQV FLWHG DERYH IRU DOO WKH REYLRXV JRRG KH¶V GRQH IRU KLV FRPPXQLW\ DQG KLV VWDWH DQG
DUJXDEO\ HYHQ IRU WKH QDWLRQ IRU WKH LQVSLUDWLRQ KH¶V SURYLGHG WR OLWHUDOO\ WKRXVDQGV RI FROOHDJXHV DQG FROOHJH
VWXGHQWV DQG IRU VKRZLQJ WKDW VRSKLVWLFDWHG JRYHUQPHQW SURJUDPV OHG E\ WKH ULJKW LQGLYLGXDO DUH FDSDEOH RI
SURYLGLQJ KRSH DQG RSSRUWXQLWLHV WR EDGO\ GLVWUHVVHG FRPPXQLWLHV , XUJH \RX WR JUDQW 'U .DOR\HURV OHQLHQF\ LQ
\RXU VHQWHQFLQJ GHFLVLRQ
Case 1:16-cr-00776-VEC Document 914-3 Filed 11/19/18 Page 4 of 40




         (;+,%,7 
Case 1:16-cr-00776-VEC Document 914-3 Filed 11/19/18 Page 5 of 40
Case 1:16-cr-00776-VEC Document 914-3 Filed 11/19/18 Page 6 of 40




         (;+,%,7 
Case 1:16-cr-00776-VEC Document 914-3 Filed 11/19/18 Page 7 of 40
Case 1:16-cr-00776-VEC Document 914-3 Filed 11/19/18 Page 8 of 40




         (;+,%,7 
      Case 1:16-cr-00776-VEC Document 914-3 Filed 11/19/18 Page 9 of 40



,3"*"/        



"/ 2!$" -/,+&

 * 4/&1&+$ 1, 6,2 ,+ "%)# ,# / )&+ ),6"/,0 )&+ %0 ""+  #/&"+! +!
20&+"00 00, &1" ,# *&+" 0&+ "          " &+&1&))6 *"1 " 20"  &+3&1"! --)" 0 ,
#,2+!"/ 1"3" ,7+&( 1, ,*" 1, "4 ,/( 0 -&1) &01/& 1 1, %"!)&+"  #2+!/&0"/
+! 1,2/ )+6 0 " % ))"6 /"$&,+

0 -/1 ,# 1"3" ,7+&( 0 1/&- %" "5-"/&"+ "!  ,)6 +! 1%" +2*"/,20 /,201
&+!201/&"0 1%1 %! "$2+ &+ 1%&0 /" !2" 1, 1%" &*- 1 ,# )&+ 0 )"!"/0%&- ,7+&(
40 0, &*-/"00"! 6 )) %" 04 &+ 1%,0" 14, !60 1%1 %" !" )/"! 1, )+6 0 &*"0
+&,+ +"40--"/ #  40 &+ ,))"$" 1%&0 &0 4%"/"  4,2)! 4+1 1, $, 1, 0 %,,)

+ 1%" #,)),4&+$ *,+1%0 )&+ +!  4,/("! ,+ 01/1"$&"0 1, "+1& " --)" 1, ,+0&!"/
-011" "4 ,/( 0 + &!") ), 1&,+ #,/   *+2# 12/&+$ # &)&16 )&+ -/"00"!
%/! #,/ 1%&0 1, %--"+  41 %"! 1%" &+1"+0&16 ,# 0,*",+" 4%, 40 !/&3"+ 1, /&+$
"3"+ *,/" +"4 ',0 +! 011" ,# 1%" /1 *+2# 12/&+$ # &)&1&"0 1, ,2/ ,**2+&16

&+ " 1%1 1&*" )&+ +!  %3" *"1 ,+ 0"3"/) , 0&,+0 1, +)67" ,1%"/ 20&+"00
,--,/12+&1&"0 1%1 -/,*&0" 1, /&+$ +"4 1" %+,),$6 ',0 +! /"!&&)&16 1, 1%"
/" %/,2$%,21 )) ,# *6 &+1"/ 1&,+0 4&1% )&+  %3" 0""+  -"/0,+ 4%, 40
*,1&31"! 1, "+/& % 1%" ,**2+&16 +! "/1&+)6 %&0 012!"+10 #/ *,/" 1%+ 1, /"- 1%"
-,1"+1&) ,# -"/0,+) $&+0

)&+ ),6"/,0 /"1"!  *00&3" 0201&+)" $/,41% "+$&+" 1%1 %0 ""+ 
0201+1&) " ,+,*& !/&3"/ #,/ 1%" 011" +! "+"#&1"! *+6 3"/ 1%" 6"/0  %3"
 ,*" 1, (+,4 1%" /"1&3&16 1%" -00&,+ +! 1%" 2+&.2" 0(&)) 0"1 &1 1,,( #,/ %&* 1,
 %&"3" 1%" (&+! ,# 02 "00 1%1 &0 +,4 -/"0"+1 %"/"

"$/!0




,%+
  %  %"&
  %+
/1+"/
 %"& 00, &1"0 +
Case 1:16-cr-00776-VEC Document 914-3 Filed 11/19/18 Page 10 of 40




          (;+,%,7 
Case 1:16-cr-00776-VEC Document 914-3 Filed 11/19/18 Page 11 of 40
Case 1:16-cr-00776-VEC Document 914-3 Filed 11/19/18 Page 12 of 40
Case 1:16-cr-00776-VEC Document 914-3 Filed 11/19/18 Page 13 of 40




          (;+,%,7 
Case 1:16-cr-00776-VEC Document 914-3 Filed 11/19/18 Page 14 of 40
Case 1:16-cr-00776-VEC Document 914-3 Filed 11/19/18 Page 15 of 40




          (;+,%,7 
       Case 1:16-cr-00776-VEC Document 914-3 Filed 11/19/18 Page 16 of 40




1RYHPEHU  


'HDU -XGJH &DSURQL

, DP ZULWLQJ WKLV OHWWHU RQ EHKDOI RI 'U $ODLQ .DOR\HURV

, KDYH NQRZQ 'U .DOR\HURV IRU PRUH WKDQ  \HDUV KDYLQJ ZRUNHG ZLWK KLP SURIHVVLRQDOO\ RQ
VRPH RI WKH VWDWH¶V PRVW LPSRUWDQW HFRQRPLF GHYHORSPHQW SURMHFWV IURP 

2XU ILUVW PHHWLQJ ZRXOG WHOO PH HYHU\WKLQJ , QHHGHG WR NQRZ DERXW WKH GULYH DQG FRPPLWPHQW WR
LQQRYDWLRQ WKDW ZRXOG ODWHU EHFRPH D KDOOPDUN RI 'U .DOR\HURV¶ FRQWULEXWLRQV WR UHVHDUFK DQG
HFRQRPLF GHYHORSPHQW LQ 1HZ <RUN ,Q  ZRUNLQJ ZLWK WKH 1HZ <RUN 6WDWH 6FLHQFH DQG
7HFKQRORJ\ )RXQGDWLRQ ZH EHJDQ DQ LQLWLDWLYH WR FKDQJH WKH IXQGLQJ VWUXFWXUH IRU WKH &HQWHUV
RI $GYDQFHG 7HFKQRORJ\ &$7V DV WKH\ ZHUH UHIHUUHG WR DW WKH WLPH WR DZDUG IXQGLQJ RQ WKH
EDVLV RI PLOHVWRQHV DQG HFRQRPLF GHYHORSPHQW RXWFRPHV QRW MXVW DQ DV RI ULJKW KDQGRXW

,Q H[SODLQLQJ WKH FKDQJH LQ IXQGLQJ PHWKRGRORJ\ WR WKH  GLIIHUHQW FHQWHU GLUHFWRUV RQH RI
ZKRP ZDV 'U .DOR\HURV ZKR OHG $OEDQ\¶V FHQWHU PRVW H[SUHVVHG JUDYH FRQFHUQ DQG DUJXHG
WKH QHZ DSSURDFK ZRXOG HQGDQJHU WKHLU ORQJ WHUP SRWHQWLDO 'U .DOR\HURV¶V UHVSRQVH ZDV WKH
H[DFW RSSRVLWH LQVWHDG PDNLQJ WKH FDVH WKDW HVVHQWLDOO\ E\ WKH WLPH ZH ZHUH GRQH PHDVXULQJ
HFRQRPLF LPSDFWV WKH $OEDQ\ FHQWHU ZRXOG HDUQ  SHUFHQW RI WKH SURJUDP¶V IXQGV

'U .DOR\HURV¶ LQQRYDWLYH DSSURDFK WR MRE FUHDWLRQ DOZD\V SXVKHG WKH HQYHORSH DQG ZH KDG D
UXQQLQJ DQG KHDOWK\ GHEDWH DERXW WKH SROLF\ LPSOLFDWLRQV :H GLGQ¶W DOZD\V DJUHH RQ SROLF\ EXW
ZH DJUHHG RQ JRDOV 1HYHU LQ WKH GHFDGH ZH ZRUNHG WRJHWKHU RQ VRPH RI WKH ODUJHVW
LQYHVWPHQWV LQ WKH VWDWH¶V KLVWRU\ GLG WKH WRSLF RU PHUH PHQWLRQ RI SROLWLFDO GRQRUV HQWHU LQWR D
VLQJOH GLVFXVVLRQ 0RUHRYHU WKURXJKRXW RXU WLPH ZRUNLQJ WRJHWKHU , QHYHU RQFH KDG DQ
LPSUHVVLRQ WKDW KLV DFWLRQV ZHUH PRWLYDWHG E\ SHUVRQDO JDLQ +H FDUHG DERXW KLV XQLYHUVLW\ KLV
VWXGHQWV DQG WKH VWDWH

'U .DOR\HURV¶ PDQ\ FRQWULEXWLRQV WR 1HZ <RUN 6WDWH DQG LQ SDUWLFXODU WKH &DSLWDO 5HJLRQWKH
SODFH , FDOO KRPHDUH SURIRXQG 7KURXJK WKH \HDUV KH KHOSHG WR WUDQVIRUP WKH HFRQRP\ RI WKH
UHJLRQ PDNLQJ LW WKH HSLFHQWHU RI QDQRWHFKQRORJ\ UHVHDUFK DQG GHYHORSPHQW LQ WKH ZRUOG 7KLV
ZRXOG QRW KDYH KDSSHQHG ZLWKRXW KLV OHDGHUVKLS

$V \RX PRYH IRUZDUG ZLWK \RXU GHOLEHUDWLRQV , DVN WKDW \RX WDNH KLV FRQWULEXWLRQV WR RXU VWDWH
XQGHU FRQVLGHUDWLRQ

6LQFHUHO\

'DYLG 0 &DWDOIDPR
Case 1:16-cr-00776-VEC Document 914-3 Filed 11/19/18 Page 17 of 40




          (;+,%,7 
Case 1:16-cr-00776-VEC Document 914-3 Filed 11/19/18 Page 18 of 40
Case 1:16-cr-00776-VEC Document 914-3 Filed 11/19/18 Page 19 of 40




          (;+,%,7 
     Case 1:16-cr-00776-VEC Document 914-3 Filed 11/19/18 Page 20 of 40




                                                          ^ĞƉƚĞŵďĞƌ ϭϮ͕ ϮϬϭϴ
,ŽŶŽƌĂďůĞ sĂůĞƌŝĞ ͘ ĂƉƌŽŶŝ
hŶŝƚĞĚ ^ƚĂƚĞƐ ŝƐƚƌŝĐƚ ŽƵƌƚ
^ŽƵƚŚĞƌŶ ŝƐƚƌŝĐƚ ŽĨ EĞǁ zŽƌŬ


ĞĂƌ :ƵĚŐĞ ĂƉƌŽŶŝ͕
/ Ăŵ ǁƌŝƚŝŶŐ ƚŽ ƌĞƐƉĞĐƚĨƵůůǇ ƌĞƋƵĞƐƚ ƚŚĂƚ ǇŽƵ ĞǆƚĞŶĚ ĂŶǇ ĂŶĚ Ăůů ĐŽŶƐŝĚĞƌĂƚŝŽŶ Ăƚ
ƐĞŶƚĞŶĐŝŶŐ ƚŽ ƌ͘ ůĂŝŶ <ĂůŽǇĞƌŽƐ͕ ǁŚŽ ƌĞĐĞŶƚůǇ ƐƚŽŽĚ ƚƌŝĂů ďĞĨŽƌĞ ǇŽƵƌ ĐŽƵƌƚ͘
/ ƐƉĞŶƚ ƐƉĞŶƚ ƚŚŝƌƚǇͲ ĨŽƵƌ ǇĞĂƌƐ ǁŝƚŚ ƚŚĞ EĞǁ zŽƌŬ ^ƚĂƚĞ WŽůŝĐĞ͕ ŵŽƐƚ ŽĨ ƚŚĞŵ ĂƐ ĂŶ
/ŶǀĞƐƚŝŐĂƚŽƌ ĂŶĚ ƚŚĞŶ ĂƐ Ă ^ĞŶŝŽƌ /ŶǀĞƐƚŝŐĂƚŽƌ ŝŶ ƚŚĞ ƐƚĂƚĞ ƉŽůŝĐĞ ƵƌĞĂƵ ŽĨ
ƌŝŵŝŶĂů /ŶǀĞƐƚŝŐĂƚŝŽŶ͘ / ŵĞƚ ƌ͘ <ĂůŽǇĞƌŽƐ ŝŶ ĞĂƌůǇ ϮϬϭϰ͕ ǁŚĞŶ ŚĞ ŚŝƌĞĚ ŵĞ ĂƐ ƚŚĞ
ǀŝĐĞ ƉƌĞƐŝĚĞŶƚ ĨŽƌ ƐĞĐƵƌŝƚǇ Ăƚ ǁŚĂƚ ǁĂƐ ƚŚĞŶ ƚŚĞ ŽůůĞŐĞƐ ŽĨ EĂŶŽƐĐĂůĞ ^ĐŝĞŶĐĞ
ĂŶĚ ŶŐŝŶĞĞƌŝŶŐ ŝŶ ůďĂŶǇ͕ EĞǁ zŽƌŬ͕ Ă ƉĂƌƚ ŽĨ ^hEz ůďĂŶǇ͘ ƚ ƚŚĂƚ ƚŝŵĞ ƚŚŝƐ
ŝŶƐƚŝƚƵƚŝŽŶ ǁĂƐ ƐŽŽŶ ƚŽ ďĞĐŽŵĞ ƚŚĞ ^ƚĂƚĞ hŶŝǀĞƌƐŝƚǇ ŽĨ EĞǁ zŽƌŬ WŽůǇƚĞĐŚŶŝĐ
/ŶƐƚŝƚƵƚĞ͘ /ƚ ǁŽƵůĚ ƚŚĞŶ ďĞĐŽŵĞ ŵǇ ƌĞƐƉŽŶƐŝďŝůŝƚǇ ƚŽ ĨŽƌŵ Ă ƌĞŐƵůĂƌ ^hEz ƉŽůŝĐĞ
ĚĞƉĂƌƚŵĞŶƚ ƚŽ ƉƌŽǀŝĚĞ ƉƵďůŝĐ ƐĂĨĞƚǇ ĂŶĚ ƐĞĐƵƌŝƚǇ Ăƚ ƚŚĞ ƵŶŝǀĞƌƐŝƚǇ ĂƐ ǁĞůů ĂƐ ŝƚƐ
ĂƐƐŽĐŝĂƚĞĚ ĐŽůůĞŐĞ ŝŶ hƚŝĐĂ͕ EĞǁ zŽƌŬ͘ /Ŷ ƚŚŝƐ ĐĂƉĂĐŝƚǇ / ƌĞƉŽƌƚĞĚ ĚŝƌĞĐƚůǇ ƚŽ ƌ͘
<ĂůŽǇĞƌŽƐ͘
 Ɛ / ŽďƐĞƌǀĞĚ ƌ͘ <ĂůŽǇĞƌŽƐ Ăƚ ǁŽƌŬ͕ ŽĨƚĞŶ ĐůŽƐĞ Ăƚ ŚĂŶĚ͕ ŚĞ ŝŵƉƌĞƐƐĞĚ ŵĞ ǁŝƚŚ
ŚŝƐ ĚĞǀŽƚŝŽŶ ƚŽ Ăůů ĂƐƉĞĐƚƐ ŽĨ ^hEz WŽůǇ͛Ɛ ŽƉĞƌĂƚŝŽŶƐ͘ ,Ğ ĚĞĞƉůǇ ĐĂƌĞĚ ĂďŽƵƚ ƚŚĞ
ƵŶŝǀĞƌƐŝƚǇ͕ ǁŚŝĐŚ ŚĞ ĐůĞĂƌůǇ ĐĂŵĞ ƚŽ ƐĞĞ ĂƐ ŚŝƐ ůŝĨĞ͛Ɛ ǁŽƌŬ͘ / ǁŽƌŬĞĚ ǁŝƚŚ Śŝŵ ŝŶ
ĐƌĞĂƚŝŶŐ ƚŚĞ hŶŝǀĞƌƐŝƚǇ͛Ɛ ƉŽůŝĐĞ ĚĞƉĂƌƚŵĞŶƚ ĂŶĚ ĐĂŶ ƐƉĞĂŬ ƚŽ ŚŝƐ ŝŶƚĞƌĞƐƚ ŝŶ ƉƵďůŝĐ
ƐĂĨĞƚǇ ĂŶĚ ůĂǁ ĞŶĨŽƌĐĞŵĞŶƚ͘ ,Ğ ǁĂƐ ŝŶǀŽůǀĞĚ ŝŶ ƌĞĐƌƵŝƚŝŶŐ͕ ƌĞƋƵĞƐƚĞĚ ƌĞŐƵůĂƌ
ƵƉĚĂƚĞƐ ŽŶ ƉƵďůŝĐ ƐĂĨĞƚǇ ŽŶ ĐĂŵƉƵƐ͕ ĂŶĚ ĚŝƌĞĐƚĞĚ ŵĞ ƚŽ ĂĚĚ ĂŶ ŽĨĨŝĐĞ ĨŽƌ ƚŚĞ
&ĞĚĞƌĂů ƵƌĞĂƵ ŽĨ /ŶǀĞƐƚŝŐĂƚŝŽŶ ƚŽ ŽƵƌ ƉŽůŝĐĞ ƐƚĂƚŝŽŶ ƚŽ ƐĂĨĞŐƵĂƌĚ ƌĞƐĞĂƌĐŚ ǁŝƚŚ
ŶĂƚŝŽŶĂů ƐĞĐƵƌŝƚǇ ŝŵƉůŝĐĂƚŝŽŶƐ͘
KŶ Ă ŵŽƌĞ ŐĞŶĞƌĂů ůĞǀĞů͕ ƌ͘ <ĂůŽǇĞƌŽƐ ĞŶƐƵƌĞĚ ƚŚĂƚ ^hEz WŽůǇ ŽƉĞƌĂƚĞĚ ƐŵŽŽƚŚůǇ
ĂŶĚ ŵĂŝŶƚĂŝŶĞĚ ŝƚƐ ƌĞůĂƚŝŽŶƐŚŝƉ ǁŝƚŚ ƚŚĞ ďƌŽĂĚĞƌ ĐŽŵŵƵŶŝƚǇ͘ ,Ğ ŚĞůĚ ƌĞŐƵůĂƌ
ĂƐƐĞŵďůŝĞƐ ǁŝƚŚ Ăůů ƐƚƵĚĞŶƚƐ ĂŶĚ ƐƚĂĨĨ ŵĞŵďĞƌƐ ƚŽ ƌĞĐŽŐŶŝǌĞ ĞǆĐĞƉƚŝŽŶĂů ƐĞƌǀŝĐĞ͘
dŚĞƐĞ ƐĞƐƐŝŽŶƐ ĂůƐŽ ŝŶĐůƵĚĞĚ Ă ůĞŶŐƚŚǇ Y Θ ƉĞƌŝŽĚ ĚƵƌŝŶŐ ǁŚŝĐŚ ŚĞ ĂĚĚƌĞƐƐĞĚ Ăůů
ƋƵĞƐƚŝŽŶƐ ĂŶĚ ĐŽŶĐĞƌŶƐ͕ ƐŽŵĞƚŝŵĞƐ ǁŝƚŚ ŵĞŵŽƌĂďůĞ ŚƵŵŽƌ͘ ĂĐŚ ǇĞĂƌ ŚĞ
     Case 1:16-cr-00776-VEC Document 914-3 Filed 11/19/18 Page 21 of 40




ƐĐŚĞĚƵůĞĚ ĂŶ ŽƉĞŶ ŚŽƵƐĞ ĨŽƌ ĂƌĞĂ ƌĞƐŝĚĞŶƚƐ ǁŚŝĐŚ ŝŶĐůƵĚĞĚ ĞǆŚŝďŝƚƐ ƌĞůĂƚŝǀĞ ƚŽ
ƚŚĞ ƌĞƐĞĂƌĐŚ ĂŶĚ ĐŽƵƌƐĞ ĂĐƚŝǀŝƚǇ ĂŶĚ ŵĞƚ ǁŝƚŚ Ăůů ŝŶƚĞƌĞƐƚĞĚ ĂƚƚĞŶĚĞĞƐ ŝŶ ĂŶŽƚŚĞƌ
Y Θ ƐĞƐƐŝŽŶ͘ &ĂŵŝůŝĞƐ ǁĞƌĞ ĞŶĐŽƵƌĂŐĞĚ ƚŽ ĂƚƚĞŶĚ͕ ĂŶĚ ƐŽŵĞ ŽĨ ƚŚĞ ĂĐƚŝǀŝƚŝĞƐ
ĂŶĚ ĚŝƐƉůĂǇƐ ǁĞƌĞ ŐĞĂƌĞĚ ƚŽ ǇŽƵŶŐ ĐŚŝůĚƌĞŶ͘


ƌ͘ <ĂůŽǇĞƌŽƐ ĚĞŵĂŶĚĞĚ ŝŶƚĞŐƌŝƚǇ ĨƌŽŵ Ăůů ŽĨ ŚŝƐ ĞŵƉůŽǇĞĞƐ ĂŶĚ ĐŽŶƐƵůƚĂŶƚƐ Ăƚ Ăůů
ƚŝŵĞƐ͘ ƵƌŝŶŐ ŵǇ ƚƌĂǀĞůƐ ĂĐƌŽƐƐ ƚŚĞ ƐƚĂƚĞ ǁŝƚŚ ƌ͘ <ĂůŽǇĞƌŽƐ͕ ŚĞ ĐŽŶƐŝƐƚĞŶƚůǇ
ƌĞĨƵƐĞĚ ŐŝĨƚƐ͘ tĞ ƐŽŵĞƚŝŵĞƐ ĂƚƚĞŶĚĞĚ ĚŝŶŶĞƌƐ ǁŝƚŚ ďƵƐŝŶĞƐƐ ůĞĂĚĞƌƐ͕ ĂŶĚ ƚŚĞ
ĐŽƐƚƐ ǁŽƵůĚ ŽĐĐĂƐŝŽŶĂůůǇ ĞǆĐĞĞĚ ƚŚĞ ĂůůŽǁĂŶĐĞ ĨŽƌ ƉƵďůŝĐ ĞŵƉůŽǇĞĞ ŐƌĂƚƵŝƚŝĞƐ͘ KŶ
ŽƵƌ ƌĞƚƵƌŶ ƚŽ ůďĂŶǇ͕ ƌ͘ <ĂůŽǇĞƌŽƐ ĂůǁĂǇƐ ŵĂĚĞ ƐƵƌĞ ƚŚĂƚ ǁĞ ƵƐĞĚ ƉĞƌƐŽŶĂů
ĨƵŶĚƐ ƚŽ ƌĞŝŵďƵƌƐĞ ƚŚĞ ŚŽƐƚƐ͘
/ ǁŽƵůĚ ůŝŬĞ ƚŽ ŵĂŬĞ ŝƚ ĐůĞĂƌ ƚŽ ƚŚĞ ĐŽƵƌƚ ƚŚĂƚ Ăƚ ŶŽ ƚŝŵĞ ĚŝĚ / ƐĞĞ Žƌ ŚĞĂƌ ŽĨ ƌ͘
<ĂůŽǇĞƌŽƐ ĂƚƚĞŵƉƚŝŶŐ ƚŽ ďĞŶĞĨŝƚ ŚŝŵƐĞůĨ͘ ,Ğ ǁĂƐ ĂůǁĂǇƐ ĨŽĐƵƐĞĚ ŽŶ ^hEz WŽůǇ͛Ɛ
ĨƵƚƵƌĞ͘
dŚĂŶŬ ǇŽƵ ĨŽƌ ǇŽƵƌ ĐŽŶƐŝĚĞƌĂƚŝŽŶ ƌĞůĂƚŝǀĞ ƚŽ ƚŚŝƐ ŵĂƚƚĞƌ͘


 dŚŽŵĂƐ t͘ >ŽƵŝƐ ͬƐͬ
ŚŝĞĨ ʹ ^hEz WŽůŝĐĞ ;ZĞƚ͘Ϳ
Case 1:16-cr-00776-VEC Document 914-3 Filed 11/19/18 Page 22 of 40




          (;+,%,7 
  Case 1:16-cr-00776-VEC Document 914-3 Filed 11/19/18 Page 23 of 40




November 13, 2018



       Dear Judge Caproni,



        I have known Dr. Alain Kaloyeros since 2001, when I joined University at Albany as
an intern. I was lucky to be part of The Center for Environmental Sciences and Technology
Management (CESTM) led by Dr. Kaloyeros from the very beginning. As a student from
different country, speaking a foreign language, starting this internship - I didn’t know what
to expect and I wasn’t sure if I would make it ok. I have to admit that I was overwhelmed by
the size and scale of projects and companies that this institution was working with. I think
that Dr. Kaloyeros saw that. He helped me right away. As my advisor he told me that this is
only in my head, that all truly depends on me and that it was my choice what I would do
and how I would do it. I made a good choice. I’ve stayed and used that time wisely. I’ve
since learned about real meaning of this decision, about the impact of this place not only on
me, but on the whole University, City, State and Region.

        What surprised me the most was the atmosphere at CESTM. It was a combination of
professionalism and creativity, engagement and joy of discovering the world, support and
spirit of progression. On the one hand I was a student gaining knowledge as other students
in other Universities; on the other hand I knew that I was part of something meaningful,
something big. I was proud. Simply and honestly proud that I was part of it and that I was
playing a tiny part in this new, life changing nanotechnology world. Knowing the projects
and scientific goals behind them, I knew that our work was important and that it would
impact many people in the future. I felt it at that time and I feel and know this today.

        The person that stood behind all this was Dr. Kaloyeros. He had always this visionary
way of combining development, education and business. During my whole life, I haven’t
met any other person that would be able to do that with such amazing and fast progressing
results. He had the determination and clear will to develop this place and the whole region.

        I don’t know how many students, during all of those years of Dr. Kaloyeros’s
leadership, graduated and had a chance to start great jobs. I don’t know how many people
were hired simply to build, construct and create all of these facilities. I don’t know how
many scientists and faculty had a chance to start better lives by getting jobs in this region.
Finally I don’t know how many life changing projects, cutting edge developments, products
and innovations were discovered, created, or originated from this place. But in each case I
am sure that it is more than I could imagine. And I am 100% sure that the whole education-
business center that was created by Dr. Kaloyeros has had a lasting global impact on health,
technology, the military, education and many more. I also know that this is thanks to Dr.
Kaloyeros’s intense commitment to the school and to us students individually.

      I was and I still am proud that I was part of this amazing institution led by Dr. Alain
Kaloyeros. These 3 years had the greatest impact on my life, not only due to the University
  Case 1:16-cr-00776-VEC Document 914-3 Filed 11/19/18 Page 24 of 40



education I’ve gained there, but mostly because of life changing experiences. I’ve learned
that one person can achieve a lot if only has enough faith that it make sense. I’ve learned that
the easiest ways are not always the best ones and that accomplishments require sacrifices.
I’ve learned that it is not a shame to admit that one doesn’t know something and that it’s ok
to make mistakes. I’ve learned all of this from Dr. Kaloyeros.

        I am very thankful to Dr. Kaloyeros that he gave me a chance to experience all of this.
It was a honor to be part of it.




                                                                              Katarzyna Topol
Case 1:16-cr-00776-VEC Document 914-3 Filed 11/19/18 Page 25 of 40




          (;+,%,7 
        Case 1:16-cr-00776-VEC Document 914-3 Filed 11/19/18 Page 26 of 40




                                                     <ĞǀŝŶ ZǇĂŶ



^ĞƉƚĞŵďĞƌ ϭϬ͕ ϮϬϭϴ


:ƵĚŐĞ sĂůĞƌŝĞ ͘ ĂƉƌŽŶŝ
dŚƵƌŐŽŽĚ DĂƌƐŚĂůů hŶŝƚĞĚ ^ƚĂƚĞƐ ŽƵƌƚŚŽƵƐĞ
ϰϬ &ŽůĞǇ ^ƋƵĂƌĞ
EĞǁ zŽƌŬ͕ Ez ϭϬϬϬϳ


ĞĂƌ :ƵĚŐĞ sĂůĞƌŝĞ ͘ ĂƉƌŽŶŝ͗

/͛ŵ ǁƌŝƚŝŶŐ ǇŽƵ ƚŽĚĂǇ ĂďŽƵƚ ŵǇ ĚĞĂƌ ĨƌŝĞŶĚ͕ ƌ͘ ůĂŝŶ <ĂůŽǇĞƌŽƐ͘ hŶůŝŬĞ ŽƚŚĞƌƐ ǁŚŽ ŵĂǇ ŬŶŽǁ Śŝŵ͕ ŵǇ ƌĞůĂƚŝŽŶƐŚŝƉ
ǁŝƚŚ ůĂŝŶ ŚĂƐ ŶŽƚ ďĞĞŶ ĐĞŶƚĞƌĞĚ ŽŶ ǁŽƌŬ͘
/ ĐĂŶ͛ƚ ƌĞĐĂůů ƚŚĞ ĞǆĂĐƚ ǇĞĂƌ ǁĞ ĨŝƌƐƚ ŵĞƚ͕ ďƵƚ / ĞƐƚŝŵĂƚĞ ƚŚĂƚ ŝƚ ǁĂƐ ŝŶ ĂƵƚƵŵŶ Žƌ ůĂƚĞ ǁŝŶƚĞƌ ĂƌŽƵŶĚ ŶŝŶĞ Žƌ ƚĞŶ
ǇĞĂƌƐ ĂŐŽ͘ / ƌĞŵĞŵďĞƌ ƚŚĞ ĚĂǇ͘ / ǁĂƐ ŽƵƚ ŝŶ ůďĂŶǇ ǀŝƐŝƚŝŶŐ ƐŽŵĞ ĨƌŝĞŶĚƐ ĂŶĚ ǁĂůŬŝŶŐ ĚŽǁŶƚŽǁŶ ǁŚĞŶ / ƐƉŽƚƚĞĚ
ĂŶŽƚŚĞƌ ĨƌŝĞŶĚ ŽĨ ŵŝŶĞ ƚŚƌŽƵŐŚ ƚŚĞ ǁŝŶĚŽǁ Ăƚ Ă ^ƵƐŚŝ ƌĞƐƚĂƵƌĂŶƚ͘ ,Ğ ǁĂǀĞĚ ŵĞ ŽǀĞƌ ĂŶĚ ƐŚŽƌƚůǇ / ĞŶĚĞĚ ƵƉ ƐŝƚƚŝŶŐ
ĚŽǁŶ Ăƚ Ă ƚĂďůĞ ǁŚĞŶ ƚŚĞŝƌ ĚŝŶŶĞƌ ǁĂƐ ǁƌĂƉƉŝŶŐ ƵƉ͕ ĂĐƌŽƐƐ ĨƌŽŵ ůĂŝŶ <ĂůŽǇĞƌŽƐ ĂŶĚ ƐŽŵĞ ŽƚŚĞƌ ĨŽůŬƐ͘ / ǁĂƐ
ŝŶƚƌŽĚƵĐĞĚ ƚŽ ĞǀĞƌǇŽŶĞ ŝŶĐůƵĚŝŶŐ ůĂŝŶ͕ ďƵƚ ĂƐ Ă ĨŽůůŽǁĞƌ ŽĨ ƚŚĞ ŶĞǁƐ͕ / ĂůƌĞĂĚǇ ŬŶĞǁ ǁŚŽ ŚĞ ǁĂƐ͘
/ ďĞĐĂŵĞ ĐŽŵĨŽƌƚĂďůĞ ĂŶĚ ŚĂĚ Ă ĚƌŝŶŬ Žƌ ƚǁŽ ǁŝƚŚ ƚŚĞ ŐƌŽƵƉ͕ ĞƐƐĞŶƚŝĂůůǇ ĐƌĂƐŚŝŶŐ ƚŚĞŝƌ ĚŝŶŶĞƌ ƉĂƌƚǇ͘ DǇ ŶĞǁ
ĨƌŝĞŶĚ ĚŝĚŶ͛ƚ ƐĞĞŵ ƚŽ ŵŝŶĚ Ăƚ Ăůů͘ tĞ ƚĂůŬĞĚ͕ ũŽŬĞĚ ĂŶĚ ŐŽƚ ĂůŽŶŐ ǁĞůů͕ ĂůƚŚŽƵŐŚ / ǁĂƐ Ɛƚŝůů ƐŽŵĞǁŚĂƚ ŶĞƌǀŽƵƐ͘
,ĂǀŝŶŐ ƐĞĞŶ Śŝŵ ƌĞŐƵůĂƌůǇ ŝŶ ƚŚĞ ŶĞǁƐ ĨŽƌ Ăůů ŽĨ ƚŚĞ ĂŵĂǌŝŶŐ ǁŽƌŬ ŚĞ ĚŝĚ ŝŶ ůďĂŶǇ͕ / ǁĂƐ Ă ůŝƚƚůĞ ďŝƚ ƐƚĂƌ ƐƚƌƵĐŬ͘ dŚŝƐ
ŝƐ ƐŽŵĞŽŶĞ ƚŚĂƚ / ŶĂƚƵƌĂůůǇ ůŽŽŬĞĚ ƵƉ ƚŽ͕ ƌŝŐŚƚ ĂǁĂǇ͘
 ƚ ŽŶĞ ƉŽŝŶƚ / ĂƐŬĞĚ ŚŽǁ / ƐŚŽƵůĚ ƌĞĨĞƌ ƚŽ Śŝŵ͘ ͙͞ƌ͘ <ĂůŽǇĞƌŽƐ͙ ůĂŝŶ͙ ĚŝĚ / ƐĂǇ ǇŽƵƌ ĨŝƌƐƚ ŶĂŵĞ ĐŽƌƌĞĐƚůǇ͍͟ ,Ğ
ƐĂŝĚ͕ ͞Ăůů ŵĞ ǁŚĂƚĞǀĞƌ ǇŽƵ ǁĂŶƚ͘͟ / ƌĞƐƉŽŶĚĞĚ͕ ͞KŬĂǇ ŝƚ͛Ɛ ŐŽŝŶŐ ƚŽ ďĞ ͚ŝŐ ů͛ ƚŚĞŶ͕͊͟ ĂŶĚ ŚŽŶĞƐƚůǇ ƚŚĂƚ ŶĂŵĞ ŚĂƐ
ƐŽƌƚ ŽĨ ƐƚƵĐŬ͕ Ăƚ ůĞĂƐƚ ǁŝƚŚ ŵĞ͘ / ƚŚŝŶŬ ŚĞ͛Ɛ ĂŵƵƐĞĚ ďǇ ƚŚĞ ŝƌƌĞǀĞƌĞŶƚ ŶĂƚƵƌĞ ŽĨ ƚŚĞ ŶŝĐŬŶĂŵĞ͘ dŚĞ ŶŝŐŚƚ ĞŶĚĞĚ ǁŝƚŚ
 ůĂŝŶ ƌĞũĞĐƚŝŶŐ ŵǇ ŚĂŶĚƐŚĂŬĞ ŝŶ ĨĂǀŽƌ ŽĨ Ă ŚƵŐ͘
&ƌŽŵ ƚŚĞŶ ŽŶ͕ ůĂŝŶ ǁĂƐ Ă ůŽǇĂů ĨƌŝĞŶĚ͘ ǀĞŶ ƚŚŽƵŐŚ ůĂŝŶ ǁĂƐ ĂŶ ĞǆƚƌĞŵĞůǇ ďƵƐǇ ĂŶĚ ŝŵƉŽƌƚĂŶƚ ŵĂŶ ŝŶ ƚŚĞ ŵŝĚĚůĞ
ŽĨ ďƵŝůĚŝŶŐ ^hEz WŽůǇ͕ ŚĞ ŵĂĚĞ ƚŝŵĞ ĨŽƌ ŵĞ͘ EĞǀĞƌ ĚŝĚ Ă ŵĞƐƐĂŐĞ ŐŽ ƵŶĂŶƐǁĞƌĞĚ͘ ƚ ŽŶĞ ƉŽŝŶƚ ŚĞ ůĞƚ ŵĞ ŐŝǀĞ ŚŝƐ
ĞŵĂŝů ĂĚĚƌĞƐƐ ƚŽ Ă ƌĞůĂƚŝǀĞ ǁŚŽ ǁĂƐ ĂƚƚĞŶĚŝŶŐ ^hEz WŽůǇ Ăƚ ƚŚĞ hƚŝĐĂͬZŽŵĞ ůŽĐĂƚŝŽŶ͘ ,Ğ ŐĞŶƵŝŶĞůǇ ǁĂŶƚĞĚ ŚĞƌ
ĨĞĞĚďĂĐŬ ŽŶ ŚŽǁ ƐƚƵĚĞŶƚ ůŝĨĞ ǁĂƐ ĂŶĚ / ĨĞůƚ ŐƌĞĂƚ ƚŚĂƚ / ĐŽƵůĚ ďĞ ƚŚĞ ŽŶĞ ƚŽ ĨĂĐŝůŝƚĂƚĞ ƚŚĂƚ ĨŽƌ ŚĞƌ͘ ^ŚĞ ǁĂƐ ƐŽ
ĞǆĐŝƚĞĚ͊
 ůƚŚŽƵŐŚ ŚĞ ƉŽůŝƚĞůǇ ĚĞĐůŝŶĞĚ ǁŚĞŶ / ƚƌŝĞĚ ƚŽ ƚĂůŬ Śŝŵ ŝŶƚŽ ƌĂĐŝŶŐ ŵĞ ŽŶ ŵǇ ŵŽƚŽƌĐǇĐůĞ Ăƚ ƚŚĞ ĚƌĂŐ ƌĂĐŝŶŐ ƚƌĂĐŬ͕
 ůĂŝŶ ŚĂƐ ĂůǁĂǇƐ ďĞĞŶ ĚĞǀŽƚĞĚ ƚŽ ŚĞůƉŝŶŐ ŵĞ ƉƵƌƐƵĞ ŵǇ ƉĂƐƐŝŽŶƐ͘ tŚĞŶ / ŚĂĚ ĂŶ ŝĚĞĂ ƚŚĂƚ / ǁĂŶƚĞĚ ƚŽ ƉĂƚĞŶƚ͕
 ůĂŝŶ ǁĂƐ ŵǇ ĨŝƌƐƚ ĐĂůů ĂŶĚ ǁĞ ŐŽƚ ƚŽŐĞƚŚĞƌ ƌŝŐŚƚ ĂǁĂǇ͘ tĞ ŵĞƚ Ăƚ ^ƚĂƌďƵĐŬ͛Ɛ ĂŶĚ ƚĂůŬĞĚ ĂďŽƵƚ ŝĚĞĂƐ ĂŶĚ ƐŽůƵƚŝŽŶƐ
ƚŽ ƚŚĞ ǁŽƌůĚ͛Ɛ ƉƌŽďůĞŵƐ͕ ƚŚĞŶ ĂďŽƵƚ ŚŽǁ ƚŽ ĂĚǀĂŶĐĞ ƚŚĞŵ͘ ,Ğ ƐƉĞŶƚ ĐŽŶƐŝĚĞƌĂďůĞ ƚŝŵĞ ǁŝƚŚ ŵĞ ĞǆƉůĂŝŶŝŶŐ ŚŽǁ ƚŽ
ƉĞƌĨŽƌŵ ƌĞƐĞĂƌĐŚ ĂŶĚ ĐŽŶƐƚƌƵĐƚ Ă ƉĂƚĞŶƚ ĂƉƉůŝĐĂƚŝŽŶ ŝŶ ƐƵĐŚ Ă ǁĂǇ ƚŚĂƚ ŝƚ ĐŽƵůĚ ƉĂƐƐ h^ WĂƚĞŶƚ ĂŶĚ dƌĂĚĞŵĂƌŬ
KĨĨŝĐĞ ĞǀĂůƵĂƚŝŽŶ͘ ĨƚĞƌ Ăůů͕ ŚĞ ŚĂƐ ŐŽŶĞ ƚŚƌŽƵŐŚ ƚŚĞ ƉƌŽĐĞƐƐ ŽǀĞƌ Ă ĚŽǌĞŶ ƚŝŵĞƐ ƐƵĐĐĞƐƐĨƵůůǇ͘ /Ŷ ƐŚŽƌƚ͕ ůĂŝŶ
ĂůǁĂǇƐ ǁĂŶƚƐ ƚŽ ŚĞůƉ ƉĞŽƉůĞ ƐƵĐĐĞĞĚ͘
ĞƐƉŝƚĞ ƚŚĞ ĐŽŶƐŝĚĞƌĂďůĞ ĚŝƐƚĂŶĐĞ ďĞƚǁĞĞŶ ŽƵƌ ŚŽŵĞƐ͕ ůĂŝŶ ƌĂƌĞůǇ ŵŝƐƐĞƐ Ă ƐƉĞĐŝĂů ŽĐĐĂƐŝŽŶ Ăƚ ŵǇ ŚŽƵƐĞ͘ tŚŝůĞ /
ŚĂǀĞ ůŝĨĞůŽŶŐ ĨƌŝĞŶĚƐ ǁŚŽ ǁŽŶ͛ƚ ƚƌĂǀĞů ŚĂůĨ ƚŚĂƚ ĚŝƐƚĂŶĐĞ͕ ůĂŝŶ ŝƐ ĐŽŶƐŝƐƚĞŶƚůǇ ƚŚĞƌĞ ƚŽ ƐƵƉƉŽƌƚ ŵĞ ŝŶ ŐŽŽĚ ƚŝŵĞƐ
ĂŶĚ ďĂĚ͘
         Case 1:16-cr-00776-VEC Document 914-3 Filed 11/19/18 Page 27 of 40
:ƵĚŐĞ sĂůĞƌŝĞ ͘ ĂƉƌŽŶŝ
^ĞƉƚĞŵďĞƌ ϭϬ͕ ϮϬϭϴ
WĂŐĞ Ϯ



/ ŬŶŽǁ ƚŚĂƚ ǇŽƵƌ ƌŽůĞ ĂƐ Ă :ƵĚŐĞ ŵĞĂŶƐ ƚŚĂƚ Ăƚ ƚŝŵĞƐ ǇŽƵ ƚƌǇ ƚŽ ĞǀĂůƵĂƚĞ Ă ƉĞƌƐŽŶ ĐŽŵƉůĞƚĞůǇ͘ EŽƚ ƐŝŵƉůǇ ŝŶ ĂŶ
ŝƐŽůĂƚĞĚ ƐŝƚƵĂƚŝŽŶ͕ ďƵƚ ƚŚĞŝƌ ůŝĨĞ ŝŶ ĞŶƚŝƌĞƚǇ͘ tŝƚŚŽƵƚ Ă ĚŽƵďƚ ǇŽƵ ŬŶŽǁ ŽĨ Ăůů ŽĨ ƚŚĞ ĂĐĐŽŵƉůŝƐŚŵĞŶƚƐ ĂŶĚ ůŝǀĞƐ ƚŚĂƚ
  ůĂŝŶ ŚĂƐ ƚŽƵĐŚĞĚ ĂŶĚ ĐŚĂŶŐĞĚ ĨŽƌ ƚŚĞ ďĞƚƚĞƌ͕ ŚŽǁ ŵĂŶǇ ĐĂƌĞĞƌƐ ŚĞ ŚĂƐ ŚĞůƉĞĚ ůĂƵŶĐŚ ĂŶĚ ƚŚĞ ǀĂƐƚ ŶƵŵďĞƌ ŽĨ
ĞǆƚƌĞŵĞůǇ ƉƌŽĚƵĐƚŝǀĞ ŵĞŵďĞƌƐ ŽĨ ƐŽĐŝĞƚǇ ŚĞ ŚĂƐ ŚĞůƉĞĚ ƚŽ ŵŽůĚ͘
/ ǁŽƵůĚ ĂůƐŽ ůŝŬĞ ǇŽƵ ƚŽ ĐŽŶƐŝĚĞƌ ƚŚĞ ƐƚŽƌǇ ŽĨ ƐŽŵĞŽŶĞ ǁŚŽ ĨŽƵŶĚ Ă ƚƌƵůǇ ŐĞŶƵŝŶĞ ĂŶĚ ĚĞĚŝĐĂƚĞĚ ĨƌŝĞŶĚƐŚŝƉ ĨƌŽŵ Ă
ƉĞƌƐŽŶ ǁŚŽ ǁĂƐ ǁŝůĚůǇ ƐƵĐĐĞƐƐĨƵů͕ ďƵƐǇ ĂŶĚ ƐŽƵŐŚƚ ĂĨƚĞƌ͕ ďƵƚ Ɛƚŝůů ŚĂĚ ƚŝŵĞ ĨŽƌ Ă ƌĞŐƵůĂƌ ŐƵǇ͘ / ŬŶŽǁ ƚŚĂƚ / Ăŵ ŶŽƚ
ŽŶ ŚŝƐ ůĞǀĞů ŝŶ Ă ůŽƚ ŽĨ ǁĂǇƐ ďƵƚ ƚŚĂƚ ĚŽĞƐŶ͛ƚ ŵĂƚƚĞƌ ƚŽ ŵǇ ĚĞĂƌ ĨƌŝĞŶĚ͘ ,Ğ ǀĂůƵĞƐ ŵĞ ĂŶĚ ƚƌĞĂƚƐ ŵĞ ůŝŬĞ ĂŶ ĞƋƵĂů͘
dŚĂƚ ŝƐ ƌĞĂů͕ ĂŶĚ ŝƚ ŝƐ ƌĂƌĞ͘   ůĂŝŶ <ĂůŽǇĞƌŽƐ ŝƐ ƚŚĞ ƚǇƉĞ ŽĨ ƉĞƌƐŽŶ ƚŚĂƚ ƚŚĞ ǁŽƌůĚ ŶĞĞĚƐ ŵŽƌĞ ŽĨ͘


^ŝŶĐĞƌĞůǇ͕


<ĞǀŝŶ ZǇĂŶ
Case 1:16-cr-00776-VEC Document 914-3 Filed 11/19/18 Page 28 of 40




          (;+,%,7 
Case 1:16-cr-00776-VEC Document 914-3 Filed 11/19/18 Page 29 of 40
Case 1:16-cr-00776-VEC Document 914-3 Filed 11/19/18 Page 30 of 40




          (;+,%,7 
       Case 1:16-cr-00776-VEC Document 914-3 Filed 11/19/18 Page 31 of 40



                                               EŝĐŽůůĞ KƚƚǇ




EŽǀĞŵďĞƌ ϭϱ͕ ϮϬϭϴ


,ŽŶ͘ sĂůĞƌŝĞ ͘ ĂƉƌŽŶŝ
hŶŝƚĞĚ ^ƚĂƚĞƐ ŝƐƚƌŝĐƚ :ƵĚŐĞ
dŚƵƌŐŽŽĚ DĂƌƐŚĂůů
hŶŝƚĞĚ ^ƚĂƚĞƐ ŽƵƌƚŚŽƵƐĞ
ϰϬ &ŽůĞǇ ^ƋƵĂƌĞ
EĞǁ zŽƌŬ͕ Ez ϭϬϬϬϳ

        ZĞ͗     ƌ͘ ůĂŝŶ <ĂůŽǇĞƌŽƐ

ĞĂƌ :ƵĚŐĞ ĂƉƌŽŶŝ͕

        / ǁĂƐ ƉƌŝǀŝůĞŐĞĚ ƚŽ ŵĞĞƚ ƌ͘ <ĂůŽǇĞƌŽƐ ŝŶ DĂƌĐŚ͕ ϮϬϬϲ͕ ǁŚĞŶ / ďĞŐĂŶ ǁŽƌŬŝŶŐ ĨŽƌ ŚŝƐ ŽĨĨŝĐĞ Ăƚ ƚŚĞ

ŽůůĞŐĞ ŽĨ EĂŶŽƐĐĂůĞ ^ĐŝĞŶĐĞ ĂŶĚ ŶŐŝŶĞĞƌŝŶŐ͘ / ǁŽƌŬĞĚ ĂƐ ƉĂƌƚ ŽĨ ƌ͘ <ĂůŽǇĞƌŽƐ͛Ɛ ƚĞĂŵ ĨŽƌ ŶĞĂƌůǇ ĨŝǀĞ

ǇĞĂƌƐ ƉƌŝŽƌ ƚŽ ĂĐĐĞƉƚŝŶŐ ĂŶŽƚŚĞƌ ŽƉƉŽƌƚƵŶŝƚǇ ǁŝƚŚ Ă ƚĞŶĂŶƚ ĐŽŵƉĂŶǇ ŽŶ ƚŚĞ E^ ĐĂŵƉƵƐ͘ / ǁĂƐ ĂďůĞ ƚŽ

ǁŽƌŬ ǁŝƚŚ ĂŶĚ ĨŽƌŵ Ă ĨƌŝĞŶĚƐŚŝƉ ǁŝƚŚ ƌ͘ <ĂůŽǇĞƌŽƐ ŽǀĞƌ ƚŚĞ ĐŽƵƌƐĞ ŽĨ ƚŚĂƚ ĞŝŐŚƚ ǇĞĂƌƐ ǁŚŝĐŚ ŚĂƐ

ĐŽŶƚŝŶƵĞĚ ƚŚƌŽƵŐŚ ƚŽĚĂǇ͘

        ,ĂĚ ƚŚĞ ĂƉŝƚĂů ZĞŐŝŽŶ ŶŽƚ ůƵĐŬĞĚ ŽƵƚ ǁŝƚŚ ŐĂŝŶŝŶŐ ƌ͘ <ĂůŽǇĞƌŽƐ ĂƐ Ă ƉƌŽĨĞƐƐŽƌ Ăƚ hŶŝǀĞƌƐŝƚǇ Ăƚ

 ůďĂŶǇ Ăůů ƚŚŽƐĞ ǇĞĂƌƐ ĂŐŽ͕ ŽƵƌ ƌĞŐŝŽŶ ǁŽƵůĚ ŶŽƚ ŚĂǀĞ ƚŚĞ ƚŚƌŝǀŝŶŐ ĂŶĚ ĚŝǀĞƌƐĞ ĐĂŵƉƵƐ ƚŚĂƚ ŝƚ ŚĂƐ ƚŽĚĂǇ͘

E^ ĞŵƉůŽǇƐ Ă ƵŶŝƋƵĞ ďƵƐŝŶĞƐƐ ŵŽĚĞů ŽĨ ƌĞƐĞĂƌĐŚ ĂŶĚ ĚĞǀĞůŽƉŵĞŶƚ ƉĂƌƚŶĞƌĞĚ ǁŝƚŚ ŽŶͲĐĂŵƉƵƐ

ƉƌŝǀĂƚĞ ĐŽŵƉĂŶǇ ƉĂƌƚŶĞƌ ƚĞŶĂŶƚƐ ǁŚŽ ƉƌŽǀŝĚĞ ŝŶƚĞƌŶƐŚŝƉƐ ĂŶĚ ũŽďƐ ƚŽ E^ ƐƚƵĚĞŶƚƐ͘ dŚŝƐ ƉĂƌƚŶĞƌƐŚŝƉ ŝƐ

ĚƵĞ ŝŶ ƉĂƌƚ ƚŽ ƌ͘ <͛Ɛ ŚŝƐ ǀŝƐŝŽŶ͕ ŝŶŶŽǀĂƚŝŽŶ͕ ƚĞŶĂĐŝƚǇ͕ ĂŶĚ ĚĞĚŝĐĂƚŝŽŶ ƚŽ ŚŝƐ ĐŽŵŵƵŶŝƚǇ͘ tŚĞŶ / ƌĞĨůĞĐƚ ŽŶ

ŵǇ ƉƌĞǀŝŽƵƐ ĞŵƉůŽǇŵĞŶƚ ĞǆƉĞƌŝĞŶĐĞ͕ / ĂůǁĂǇƐ ƌĞƚƵƌŶ ƚŽ ŵǇ ƚĞŶƵƌĞ Ăƚ E^ ĂƐ ŵǇ ĨĂǀŽƌŝƚĞ ĨŽƌ Ă ǀĂƌŝĞƚǇ

ŽĨ ƌĞĂƐŽŶƐ͕ ŵĂŶǇ ŽĨ ǁŚŝĐŚ ŝŶǀŽůǀĞĚ ƌ͘ <͘ ƌ͘ < ǁĂƐ ĂůǁĂǇƐ ĂǀĂŝůĂďůĞ ƚŽ ŽĨĨĞƌ ŐƵŝĚĂŶĐĞ ĂŶĚ ĂĚǀŝĐĞ͘ ,ŝƐ

ƐĞŶƐĞ ŽĨ ŚƵŵŽƌ͕ ƋƵŝĐŬ ǁŝƚ͕ ĂŶĚ ŐĞŶĞƌŽƐŝƚǇ ŚĞůƉĞĚ ďƌĞĂŬ ƵƉ ƚŚĞ ŵŽŶŽƚŽŶǇ ŽĨ ĂŶ ŽƚŚĞƌǁŝƐĞ ŽƌĚŝŶĂƌǇ ĚĂǇ͘
       Case 1:16-cr-00776-VEC Document 914-3 Filed 11/19/18 Page 32 of 40



        /ƚ ǁĂƐ ĞǀŝĚĞŶƚ ƚŽ ĂŶǇŽŶĞ ǁŚŽ ĞŶƚĞƌĞĚ ƌ͘ <͛Ɛ ŽĨĨŝĐĞ ƚŚĂƚ ŚĞ ǁĂƐ ĨŝƌƐƚ ĂŶĚ ĨŽƌĞŵŽƐƚ ĂŶ ĂĐĂĚĞŵŝĐ

ŵĞŶƚŽƌ ĂŶĚ ĂĚǀŽĐĂƚĞ ĨŽƌ ŚŝƐ ƐƚƵĚĞŶƚƐ͕ ĂƐ ƐƚƵĚĞŶƚƐ ŚĞ ĂĚǀŝƐĞĚ ǁĞƌĞ ŽĨƚĞŶ ŝŶ ŚŝƐ ƉƌĞƐĞŶĐĞ͘ ,ŝƐ ĚĞĚŝĐĂƚŝŽŶ

ƚŽ ŚŝƐ ƐƚƵĚĞŶƚƐ ĂŶĚ ƚŚĞ ƐƚĂĨĨ Ăƚ E^ ǁĂƐ ĐĞƌƚĂŝŶůǇ ĞǀŝĚĞŶƚ ĂĐƌŽƐƐ ƚŚĞ ĐĂŵƉƵƐ ƚŚƌŽƵŐŚ ƚŚĞ ƌĞƐƉĞĐƚ ĂŶĚ

ƌĞǀĞƌĞŶĐĞ ĞǆŚŝďŝƚĞĚ ƚŽǁĂƌĚƐ Śŝŵ͘ ,Ğ ƉůĂǇĞĚ Ă ƉĞƌƐŽŶĂůůǇ ŝŶƐƚƌƵŵĞŶƚĂů ƌŽůĞ ŝŶ ƐƵƉƉŽƌƚŝŶŐ ŵǇ ĐŽŶƚŝŶƵŝŶŐ

ĞĚƵĐĂƚŝŽŶ ƚŚƌŽƵŐŚ ŚŝƐ ĞŶĐŽƵƌĂŐĞŵĞŶƚ͘

         Ɛ Ă ĨƌŝĞŶĚ͕ ƐŽŵĞ ŽĨ ƚŚĞ ƚŚŝŶŐƐ / ŶŽƚŝĐĞĚ ŽǀĞƌ ƚŚĞ ǇĞĂƌƐ ƚŚĂƚ ƉƌŽǀĞĚ ŚŝƐ ĚĞĞƉ ĐĂƌŝŶŐ ĂŶĚ

ĐŽŶƐŝĚĞƌĂƚŝŽŶ ĨŽƌ ŽƚŚĞƌƐ ǁĂƐ ŚŝƐ ŬĞĞŶ ŽďƐĞƌǀĂƚŝŽŶ ƐŬŝůůƐ͖ ƌ͘ < ǁŽƵůĚ ĂůǁĂǇƐ ƌĞĐŽŐŶŝǌĞ ŵŝůĞƐƚŽŶĞƐ ƐƵĐŚ

ĂƐ ĂǁĂƌĚƐ͕ ƌĞĐŽŐŶŝƚŝŽŶƐ͕ ĐĞůĞďƌĂƚŝŽŶƐ͘ /Ĩ ǇŽƵ ǁĞƌĞ ŶŽƚ ŚĂǀŝŶŐ ƚŚĞ ďĞƐƚ ĚĂǇ͕ ŚĞ ǁŽƵůĚ ĂůƐŽ ŶŽƚŝĐĞ ĂŶĚ

ĐĂƌĞĚ ĞŶŽƵŐŚ ƚŽ ĂƐŬ ŚŽǁ ŚĞ ĐŽƵůĚ ŚĞůƉ͘ /Ĩ ƚŚĞƌĞ ǁĂƐ Ă ǁĂǇ ŚĞ ĐŽƵůĚ ŚĞůƉ͕ ŚĞ ĚŝĚ ƐŽ ǁŝƚŚŽƵƚ ŚĞƐŝƚĂƚŝŽŶ͘

        /ƚ ǁĂƐ ĞǆŚŝůĂƌĂƚŝŶŐ ƚŽ ďĞ Ă ƉĂƌƚ ŽĨ ƚŚĞ ĞǆƉĂŶƐŝŽŶ ŽĨ ^hEz WŽůǇ ĂŶĚ ǁŝƚŶĞƐƐ ƚŚĞ ĐŽŶƐƚĂŶƚ ŐƌŽǁƚŚ

ĂŶĚ ŝŶŶŽǀĂƚŝŽŶƐ͘ / ŚĂǀĞ Ă ĐŽƵƐŝŶ ǁŚŽ ŝƐ ĂƚƚĞŶĚŝŶŐ ƚŚĞ dĞĐŚ sĂůůĞǇ ,ŝŐŚ ^ĐŚŽŽů͘ / ǁĂƐ ĂďůĞ ƚŽ ƉĂƌƚŝĐŝƉĂƚĞ

ŝŶ ŵĂŶǇ ŽĨ ƚŚĞ ĞĂƌůǇ ĐŽŵŵƵŶŝƚǇ ŽƵƚƌĞĂĐŚ ƉƌŽŐƌĂŵƐ ƚŚĂƚ ďƌŽƵŐŚƚ <ͲϭϮ ƐĐŚŽŽůƐ ŽŶƚŽ ƚŚĞ ĐĂŵƉƵƐ ĨŽƌ

ŚĂŶĚƐͲŽŶ ^dD ĞǆƉĞƌŝŵĞŶƚƐ͘ / ŽĨƚĞŶ ǁŽŶĚĞƌ ŚŽǁ ŵĂŶǇ ŽĨ ƚŚĞ ƐƚƵĚĞŶƚƐ ǁĞƌĞ ĂďůĞ ƚŽ ƌĞĐŽŐŶŝǌĞ Ă

ƉƌĞǀŝŽƵƐůǇ ƵŶŶŽƚŝĐĞĚ ƉĂƐƐŝŽŶ ĨŽƌ ^dD͖ / ĚŽ ŶŽƚ ĚŽƵďƚ ƚŚĂƚ ŝƚ ĐŚĂŶŐĞĚ ƚŚĞ ƉĂƚŚ ĨŽƌ ŵĂŶǇ ƚŚƌŽƵŐŚŽƵƚ ƚŚĞ

ǇĞĂƌƐ͘ / ǁĂƐ ĂďůĞ ƚŽ ǁŝƚŶĞƐƐ ƚŚĞ ƉŽƐŝƚŝǀĞ ŝŵƉĂĐƚ ĨƌŽŵ ŽƉĞŶŝŶŐ ƐƚƵĚŝĞƐ Ăƚ ^hEz WŽůǇ ƚŽ ƵŶĚĞƌŐƌĂĚƵĂƚĞ

ƉƌŽŐƌĂŵƐ ĂŶĚ ƚŚĞ ŽƉƉŽƌƚƵŶŝƚŝĞƐ ŝƚ ĂĨĨŽƌĚĞĚ ƚŽ ƐŽ ŵĂŶǇ ƌĞƐŝĚĞŶƚƐ ŽĨ EĞǁ zŽƌŬ͘

        ƌ͘ < ƌĞĐŽŐŶŝǌĞĚ Ă ŶĞĞĚ ĂŶĚ ŚĂĚ ƚŚĞ ŝŶŶŽǀĂƚŝǀĞ ŝĚĞĂƐ ƚŽ Ĩŝůů ƚŚĞ ŶĞĞĚ ďƵƚ ŵŽƌĞ ƚŚĂŶ ƚŚĂƚ͕ ŚĞ ŚĂĚ

ƚŚĞ ƉĂƐƐŝŽŶ ĂŶĚ ĚĞĚŝĐĂƚŝŽŶ ƚŽ ĂůǁĂǇƐ ƌĞŵĂŝŶ ŵŽƚŝǀĂƚĞĚ ƚŽ ŚŝƐ ǀŝƐŝŽŶ ŽĨ ǁŚĂƚ ^hEz WŽůǇ ǁĂƐ ĐĂƉĂďůĞ ŽĨ

ƉƌŽǀŝĚŝŶŐ ĨŽƌ ƚŚĞ ĐŽŵŵƵŶŝƚǇ͘

         Ɛ Ă ůŝĨĞůŽŶŐ ƌĞƐŝĚĞŶƚ ŽĨ ƚŚĞ ĂƌĞĂ / ĨĞĞů ĂďƵŶĚĂŶƚůǇ ĐŽŶĨŝĚĞŶƚ ƚŚĂƚ ůĂŝŶ <ĂůŽǇĞƌŽƐ ďƌŽƵŐŚƚ ŵŽƌĞ

ŽƉƉŽƌƚƵŶŝƚǇ ĂŶĚ ĞǆƉĞƌƚŝƐĞ ƚŽ ŽƵƌ ĐŽŵŵƵŶŝƚǇ ƚŚĂŶ ĐŽƵůĚ ŚĂǀĞ ďĞĞŶ ŝŵĂŐŝŶĞĚ ĂŶĚ ǁĞ ĂƌĞ ďĞƚƚĞƌ ŽĨĨ

ďĞĐĂƵƐĞ ŽĨ Śŝŵ͘ / ƌĞŵĂŝŶ ŝŶ ŐƌĂƚŝƚƵĚĞ ƚŽ ƌ͘ <ĂůŽǇĞƌŽƐ ĨŽƌ ŚŝƐ ǀŝƐŝŽŶ ĂŶĚ ƚŚĞ ĐŽƵŶƚůĞƐƐ ŽƉƉŽƌƚƵŶŝƚŝĞƐ ƚŚĂƚ

ĐŽŶƚŝŶƵĞ ƚŽ ĞǆŝƐƚ ĂƐ Ă ƌĞƐƵůƚ ŽĨ ŚŝƐ ĚĞĚŝĐĂƚŝŽŶ͘      / ŚŽƉĞ ǇŽƵ ǁŝůů ƚĂŬĞ ŝŶƚŽ ĐŽŶƐŝĚĞƌĂƚŝŽŶ ƌ͘ <͛Ɛ

ĐŽŵŵŝƚŵĞŶƚ ƚŽ ƐƚƵĚĞŶƚƐ ĂŶĚ ŚŝƐ ĐŽŵŵƵŶŝƚǇ ĚƵƌŝŶŐ ŚŝƐ ƐĞŶƚĞŶĐŝŶŐ͘
       Case 1:16-cr-00776-VEC Document 914-3 Filed 11/19/18 Page 33 of 40



        /Ŷ ĐŽŶĐůƵƐŝŽŶ͕ ƚŚĂŶŬ ǇŽƵ ĨŽƌ ǇŽƵƌ ƚŝŵĞ ĂŶĚ ĐŽŶƐŝĚĞƌĂƚŝŽŶ ŝŶ ƚŚŝƐ ŵĂƚƚĞƌ͘

^ŝŶĐĞƌĞůǇ͕

Nicolle Otty
Case 1:16-cr-00776-VEC Document 914-3 Filed 11/19/18 Page 34 of 40




          (;+,%,7 
      Case 1:16-cr-00776-VEC Document 914-3 Filed 11/19/18 Page 35 of 40



                                     Carl J. Kempf III




                                                                       November 15, 2018



Hon Valerie E. Caproni
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

Re:   Alain E. Kaloyeros

Dear Judge Caproni:

       I currently serve as the County Attorney for the County of Rensselaer, and I have
known Alain E. Kaloyeros since February of 2009, when I began my employment at SUNY
Polytechnic Institute (“SUNY Poly”), then known as The College of Nanoscale Science and
Engineering (“CNSE”).

       From February 2009 through September 2016, and particularly from February
2014 through September 2016 during which time I served as General Counsel, Vice
President, and Special Legal Advisor at SUNY Poly, I worked side-by-side with Alain and
witnessed first-hand his passion, deep dedication, and tireless efforts as a public servant
for envisioning, establishing, and delivering big science research and development
programs at CNSE and it successor SUNY Poly to create jobs and economic opportunity for
thousands of individuals and their families.

       Alain’s work toward providing jobs and economic opportunity often attracted much
public attention; Alain’s charitable contributions to the community, however, most
unfortunately often went unnoticed. I am aware that a jury found Alain guilty on two
counts of wire fraud and one count of wire fraud conspiracy, and I am writing to you to
highlight Alain’s charitable work and to strongly urge you to take his charitable work into
consideration as part of sentencing.
      Case 1:16-cr-00776-VEC Document 914-3 Filed 11/19/18 Page 36 of 40
                                                          Hon Valerie E. Caproni
                                                            November 15, 2018
                                                                     Page 2 of 2


                                                            a leading nonprofit organization
committed to
                                   The Foundation is widely recognized for its innovative
and effective approach in partnering with



        In 2010,                                                                honored
Alain, CNSE, and                                            Celebration. Alain and CNSE
were recognized for commitment to advancing healthcare through pioneering education
and leading-edge research and development in nanobioscience, as well as contributions to
the economic and educational growth of the Albany, New York region and New York State.

       Due to the participation by Alain and CNSE, the                              raised
thousands of dollars for the Foundation to use for
That evening, the                             noted that the efforts of CNSE under Aliain’s
leadership in the area of nanobioscience will shape the future of healthcare and that such
developments in healthcare

       During my time at CNSE and SUNY Poly, I personally witnessed Alain’s great efforts
resulting in truly transformational and amazing economic opportunity for thousands of
people and their families.




     Thank you for your consideration and, again, I strongly urge you to take Alain’s
community charitable contributions into account as part of sentencing.

                                 Most respectfully yours,




                                     Carl J. Kempf III
Case 1:16-cr-00776-VEC Document 914-3 Filed 11/19/18 Page 37 of 40




          (;+,%,7 
       Case 1:16-cr-00776-VEC Document 914-3 Filed 11/19/18 Page 38 of 40


                             (ULH %RXOHYDUG  6FKHQHFWDG\ 1< 
                                   )D[  
                                          ZZZORJLFDOQHW

                                                                           1RYHPEHU  

+RQRUDEOH -XGJH &DSURQL

,¶YH NQRZQ 'U $ODLQ .DOR\HURV IRU RYHU D GHFDGH EXW , OHDUQHG PXFK PRUH DERXW KLP GXULQJ WKH ODVW ILYH
\HDUV DIWHU P\ FRPSDQ\ ZDV KLUHG E\ 681< 3RO\ IRU DQ ,7 SURMHFW 'XULQJ RXU HQJDJHPHQW ZLWK 681<
3RO\ , REVHUYHG VHYHUDO WKLQJV DERXW 'U .DOR\HURV +H ZDV YHU\ GHPDQGLQJ DQG WHQDFLRXV DERXW WKH
ZRUN ZH KDG EHHQ KLUHG WR GR EHLQJ FRPSOHWHG RQ WLPH ZLWKLQ EXGJHW DQG WKDW DOO DVSHFWV RI WKH SURMHFW
ZRUNHG IODZOHVVO\ IURP WKH ILUVW GD\ RI LWV LPSOHPHQWDWLRQ ,Q DGGLWLRQ KH IROORZHG XS ZLWK PH WR PDNH
VXUH WKDW WKH SURMHFW DFWXDOO\ FUHDWHG QHZ DQG VXVWDLQDEOH MREV IRU RXU UHJLRQ $OWKRXJK ZH DUH D VPDOO
FRPSDQ\ DQG WKH MREV WKDW ZHUH FUHDWHG DUHQ¶W DV PDQ\ DV ZRXOG KDYH EHHQ SRVVLEOH IRU D ODUJHU
RUJDQL]DWLRQ DQG ELJJHU SURMHFW , DP KDSS\ WR VD\ WKDW WZR QHZ SRVLWLRQV ZHUH FUHDWHG DV D UHVXOW RI WKH
681< 3RO\ SURMHFW DQG WKH\ DUH VWLOO PDLQWDLQHG WR WKLV GD\ 7KH 681< 3RO\ SURMHFW ZDV GHILQLWHO\ WKH
FDWDO\VW IRU WKHVH KLUHV

%DVHG RQ WKH PDQQHU LQ ZKLFK 'U .DOR\HURV LQWHUDFWHG ZLWK PH DQG P\ VWDII GXULQJ WKH SURMHFW ,
LPDJLQH WKDW PDQ\ FRPSDQLHV ZHUH VXEMHFWHG WR 'U .DOR\HURV¶ WHQDFLW\ WR PDNH VXUH ³WKLQJV JRW GRQH´
DQG WR FUHDWH QHZ RSSRUWXQLWLHV IRU VPDOO DQG ODUJH EXVLQHVVHV LQ RXU UHJLRQ DQG EH\RQG , KDYH OLYHG LQ
$OEDQ\ VLQFH  DQG KH LV RQH RI WKH SHRSOH ZKR KDYH LQVSLUHG PH WR FRQWLQXDOO\ VWULYH WR GR DOO , FDQ
WR KHOS WKH &DSLWDO 5HJLRQ EHFRPH D EHWWHU DUHD LQ ZKLFK WR ZRUN DQG UHVLGH

,Q WKH ODVW WZR \HDUV DIWHU WKHVH OHJDO LVVXHV EHJDQ WR HURGH $ODLQ¶V VWDQGLQJ LQ WKH FRPPXQLW\ ,¶YH
JRWWHQ WR NQRZ 'U .DOR\HURV RQ D SHUVRQDO OHYHO , FDQ KRQHVWO\ VD\ WKDW $ODLQ LV D JRRG SHUVRQ ,Q P\
RSLQLRQ KH DOZD\V PHDQW ZHOO DQG KH FRQWLQXHV WR PHDQ ZHOO +H LV DQ LQVSLUDWLRQ QRW RQO\ IRU PH EXW
IRU PDQ\ RWKHUV ZKR FRPH LQWR FRQWDFW ZLWK KLP +LV PDLQ IRFXV KDV EHHQ WR HQULFK WKH &DSLWDO 5HJLRQ
E\ FUHDWLQJ MREV DQG HQKDQFLQJ RXU HGXFDWLRQDO FRPPXQLW\

$ODLQ ZDV YHU\ PXFK IRFXVHG RQ GRLQJ JUHDW WKLQJV IRU 8SVWDWH 1HZ <RUN DQG WR KHOS WUDQVIRUP LW LQWR DQ
DUHD IRU KLJK WHFK DQG KLJK SD\LQJ MREV +H ZRUNHG KDUG WR DFKLHYH WKHVH JRDOV IRU RXU UHJLRQ MXVW OLNH
DQ\ FUHGLEOH KRQHVW DQG HIIHFWLYH OHDGHU ZRXOG GR

<RXU +RQRU , KRSH \RX FDQ ILQG LW LQ \RXU KHDUW DQG PLQG WR EH OHQLHQW LQ \RXU VHQWHQFLQJ RI 'U
.DOR\HURV +H H[HPSOLILHV WKH YLVRQ DQG OHDGHUVKLS RXU VRFLHW\ VR GHVSHUDWHO\ QHHGV 3OHDVH GR
ZKDWHYHU \RX FDQ WR DOORZ KLP WR FRQWLQXH KLV FRQWULEXWLRQV WR RXU VWDWH DQG WR RXU VRFLHW\ DV D ZKROH

7KDQN \RX IRU \RXU XQGHUVWDQGLQJ DQG , WUXVW WKDW \RX ZLOO WUHDW $ODLQ IDLUO\ DQG ZLWK WKH UHVSHFW KLV
OLIHWLPH DFKLHYHPHQWV PHULW


                                                                   9HU\ 7UXO\ <RXUV

                                                                   7XVK 3 1LNROODM




                                                                                                            
Case 1:16-cr-00776-VEC Document 914-3 Filed 11/19/18 Page 39 of 40




          (;+,%,7 
        Case 1:16-cr-00776-VEC Document 914-3 Filed 11/19/18 Page 40 of 40




^ĞƉƚĞŵďĞƌ ϭϵƚŚ͕ ϮϬϭϴ
ZĞ͗ ůĂŝŶ <ĂůŽǇĞƌŽƐ


zŽƵƌ ,ŽŶŽƌ͕
/ Ăŵ ǁƌŝƚŝŶŐ ƚŚŝƐ ůĞƚƚĞƌ ŝŶ ƐƵƉƉŽƌƚ ŽĨ ƌ͘ <ĂůŽǇĞƌŽƐ ǁŚŽŵ / ŚĂǀĞ ŬŶŽǁŶ ĨŽƌ ĂďŽƵƚ ϱ
ǇĞĂƌƐ ŶŽǁ͘ tĞ ŵĞƚ ǁŚĞŶ ŚĞ ƐŚŽǁĞĚ ŝŶƚĞƌĞƐƚ ŝŶ ĚĞǀĞůŽƉŝŶŐ Ă ƉĂƌƚŶĞƌƐŚŝƉ
ďĞƚǁĞĞŶ ^hEz WŽůǇ ĂŶĚ ŵǇ ĐŽŵƉĂŶǇ ƚŚĞ EĞǁ zŽƌŬ ĞŶƚĞƌ ĨŽƌ EĂŶŽŵĞĚŝĐŝŶĞ
ZĞƐĞĂƌĐŚ ŝŶ ƵĨĨĂůŽ͕ Ez ǁŚĞƌĞ / ǁĂƐ ƚŚĞŶ K͘ /Ŷ ŶŽ ƐŵĂůů ƉĂƌƚ ďĞĐĂƵƐĞ ŽĨ ƌ͘
<ĂůŽǇĞƌŽƐ͛ ĞĨĨŽƌƚƐ͕ ŵǇ ĐŽŵƉĂŶǇ ĂŶĚ ŽƚŚĞƌƐ ĂƌĞ ƉĞƌĨŽƌŵŝŶŐ ŶĂŶŽŵĞĚŝĐŝŶĞ
ƌĞƐĞĂƌĐŚ ĂŶĚ ďƌŝŶŐŝŶŐ ũŽďƐ ƚŽ ƚŚĞ ƵĨĨĂůŽ ĂƌĞĂ͘
/ ĨŽƵŶĚ ƌ͘ <ĂůŽǇĞƌŽƐ ƚŽ ďĞ ĞǆƚƌĞŵĞůǇ ƐŵĂƌƚ͕ ƚŽ ƚŚĞ ƉŽŝŶƚ ĂŶĚ ǀĞƌǇ ŽƌŐĂŶŝǌĞĚ ǁŝƚŚ
ƐŽŵĞ ƐŚĂƌƉͲǁŝƚƚĞĚ ŚƵŵŽƌ͘ tŚĞŶ ǁĞ ĂƌƌŝǀĞĚ Ăƚ ^hEz WŽůǇ ǁĞ ǁĞƌĞ ĂŵĂǌĞĚ Ăƚ
ǁŚĂƚ ŚĞ ŚĂĚ ĂĐŚŝĞǀĞĚ ǁŝƚŚ ƚŚĞ ĐĂŵƉƵƐ͘ /ƚ ǁĂƐ ďĞǇŽŶĚ ŝŵƉƌĞƐƐŝǀĞ ĂŶĚ ƐĞĞŝŶŐ Ăůů
ƚŚĞ ŐƌŽǁƚŚ ĂŶĚ ĚĞǀĞůŽƉŵĞŶƚ ǁŝƚŚ ŶĞǁ ƚĞĐŚŶŽůŽŐŝĞƐ ĐŽŵŝŶŐ ƚŽ EĞǁ zŽƌŬ ^ƚĂƚĞ͘ /ƚ
ǁĂƐ ŚŝŐŚůǇ ĞǆĐŝƚŝŶŐ ĂŶĚ ǀĞƌǇ ŝŶǀŝŐŽƌĂƚŝŶŐ ƚŽ ďŽƚŚ ŽƚŚĞƌƐ ĂŶĚ ŵǇƐĞůĨ͘ dŚĞƌĞ ǁĂƐ Ă
ďƵǌǌ ŝŶ ƚŚĞ Ăŝƌ͕ / ŚĂǀĞ ŶŽƚ ĨĞůƚ ďĞĨŽƌĞ͕ ƉĞŽƉůĞ ǁĞƌĞ ŚĂƉƉǇ ĂŶĚ ŚĂĚ ƉŽƐŝƚŝǀĞ
ŽƵƚůŽŽŬƐ ĨŽƌ ƚŚĞ ĞĐŽŶŽŵǇ ĨŽƌ ƚŚĞŝƌ ƌĞŐŝŽŶƐ ǁŝƚŚŝŶ ƚŚĞ ƐƚĂƚĞ͘ ůĂŝŶ ĂŶĚ / ƋƵŝĐŬůǇ
ďĞĐĂŵĞ ĨƌŝĞŶĚƐ͘ / ǀĞƌǇ ŵƵĐŚ ůŝŬĞĚ ƚŚĞ ĨĂĐƚ ŚĞ ǁĂƐ ƚƌƵůǇ ůŽŽŬŝŶŐ ƚŽ ŐƌŽǁ ĂŶĚ
ĚĞǀĞůŽƉ ƚŚŝƐ ĐŽŵŵƵŶŝƚǇ ĂŶĚ ŽƚŚĞƌƐ ƚŚƌŽƵŐŚŽƵƚ ƚŚĞ ƐƚĂƚĞ͘ ,Ğ ǁĂƐ ĞǆƚƌĞŵĞůǇ ĚŽǁŶ
ƚŽ ĞĂƌƚŚ ǁŝƚŚ ŵĞ ďƵƚ ǁĂƐ Ɛƚŝůů ĂďŽƵƚ ƚŚĞ ďƵƐŝŶĞƐƐ͘ tŚŝůĞ ǁĞ ŚĂĚ ŵĂŶǇ ůĂƵŐŚƐ͕ ŝƚ
ŚĂƐ ĂůǁĂǇƐ ďĞĞŶ ĐůĞĂƌ ƚŚĂƚ ŚĞ ĚĞĞƉͲĚŽǁŶ ƚŽŽŬ ŚŝƐ ŵŝƐƐŝŽŶ ƚŽ ďƌŝŶŐ ĐŚĂŶŐĞ ƚŽ
ƵƉƐƚĂƚĞ EĞǁ zŽƌŬ ƐĞƌŝŽƵƐůǇ͘


ĞƐƚ͕

Scottpatrick J Sellitto
^ĐŽƚƚƉĂƚƌŝĐŬ : ^ĞůůŝƚƚŽ
ŝŐŝƚĂůůǇ ƐŝŐŶĞĚ
